Title: General Orders, 1 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Peekskill Sunday July 1st 1781
                     Parole Kendall
                     Countersigns Lancaster
                  Monmouth
                  For the day Tomorrow
                  Brigadier General PattersonLieutenant Colonel ReidMajor ThroopInspector—3d Massachusetts brigadeThe Quarter Master General will order the Billhooks and Hatchets to be sent to King’s ferry to the orders of Major Darby who will apply to Head Quarters for instructions.
                  Colonel Scammell will move with the Light Troops towards the mouth of Croton river to afford Major Darby any assistance that may be necessary in procuring Fascines.
                  After Orders
                  The Army will march tomorrow morning by the right at the hour appointed in the after orders of yesterday—The General will beat at two ô clock—the Assemblé at half past two—the March to commence at three in the following order—The Advanced Guard—pioneers—one fieldpiece 6 pounder—General Parsons’s Division followed by a field piece 6 pounder—the spare ammunition of General Parsons’s division.
                  General Lincoln’s division preceded by one of the field pieces attach’d to it and followed by the other—The spare ammunition of General Lincoln’s Division.General Howe’s division.
                  The Brigade commanded by Lieutenant Colonel Reid preceded by one field piece 6 pounder—the corps of Sappers and miners—one light twelvepounder.
                  The Brigade commanded by Lieutenant Colonel Smith followed by a field piece 6 pounder.
                  Spare ammunition of General Howe’s division.
                  Rear Guard.The advanced guard will consist of one sub. two serjeants two Corporals two Drums and fifes and twenty seven privates from each brigade and a Captain from each division; it will parade at half past two ô clock on the great road in front of the Left of the first Connecticut Brigade and be commanded by Lieutenant Colonel Reid.
                  The present camp guards of the Army with the Addition of a Captain from each Division will form the Rear Guard and parade at three ô clock on the great road at Commissary Irwin’s Quarters under the Command of Lieutenant Colonel Sherman.
                  The Battalions composing the line as well as the Advance and Rear guards will be careful to secure their flanks agreeably to the Regulations for the Order and Discipline of the Army (Chap 14) the Officers of the Day and those commanding Battalions and Platoons will be answerable that no man quits his Platoon on any pretence.
                  The Quarter Master General will furnish the Route.
                  Brigadier General Glover is Appointed Brigadier General for the day tomorrow vice General Patterson indisposed.
               